Exhibit 99 9503 East 33rd Street Indianapolis, IN46235-4207 (800) CELADON (317) 972-7000 For more information: FOR IMMEDIATE RELEASE Craig M. Koven August 4, 2008 Communications Manager (800) CELADON Ext. 7041 (317) 972-7041 Direct (317) 408-4859 Mobile ckoven@celadongroup.com CELADON GROUP REPORTS JUNE QUARTER AND FULL FISCAL YEAR RESULTS INDIANAPOLIS – Celadon Group Inc. (Nasdaq: CLDN) today reported its financial and operating results for the three months and fiscal year ended June 30, 2008, the fourth fiscal quarter of the company’s fiscal year ending June 30, 2008. For the quarter, revenue increased 17.4% to $154.6 million in the 2008 quarter from $131.7 million in the 2007 quarter. Freight revenue, which excludes fuel surcharges, was up 3.5% to $116.7 million in the 2008 quarter from $112.7 million in the 2007 quarter. Pre-tax income decreased to $4.4 million in the 2008 quarter from $8.3 million for the same quarter last year. Earnings per diluted share decreased to $0.10 in the 2008 quarter from $0.22 for the same quarter last year. For the fiscal year ended June 30, 2008, revenue increased 12.6% to $565.9 million in 2008 from $502.7 million for the same period last year. Freight revenue was up 5.7% to $457.5 million in 2008 from $433.0 million for the same period last year. Net income decreased 70.4% to $6.6 million in 2008 from $22.3 million for the same period last year. Earnings per diluted share decreased to $0.29 from $0.94 the same period last year. Chairman and CEO Steve Russell commented, "The June quarter results showed marked improvement in operating metrics. Average miles per week per tractor was the best since December 2006, and up about two percent from June 2007. Deadhead miles, at 9.7 percent of total miles, compared to 10.5percent in the June 2007 quarter, and was the lowest since the September 2006 quarter. Although down by 2.1cents from the comparable quarter last year, the average rate per loaded mile increased from the March 2007 quarter by close to one cent per mile.
